                          Case 3:19-cv-07651-EMC Document 103 Filed 01/30/20 Page 1 of 2



                     1   John V. Picone III, Bar No. 187226
                         jpicone@hopkinscarley.com
                     2   HOPKINS & CARLEY
                         A Law Corporation
                     3   The Letitia Building
                         70 South First Street
                     4   San Jose, CA 95113-2406
                     5   mailing address:
                         P.O. Box 1469
                     6   San Jose, CA 95109-1469
                         Telephone: (408) 286-9800
                     7   Facsimile:    (408) 998-4790
                     8   Attorneys for Defendant
                         IXI IP, LLC
                     9

                 10                                    UNITED STATES DISTRICT COURT

                 11                                 NORTHERN DISTRICT OF CALIFORNIA

                 12      INTEL CORPORATION and APPLE                      CASE NO. 3:19-cv-07651-EMC
                         INC.,
                 13                                                       CERTIFICATE OF INTERESTED PARTIES
                                             Plaintiffs,                  AND ENTITIES
                 14
                                v.
                 15      FORTRESS INVESTMENT GROUP
                         LLC, et al.,
                 16
                                             Defendants.
                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW       614\3453635.1
      SAN JOSE
                         CERTIFICATE OF INTERESTED PARTIES AND ENTITIES                                3:19-CV-07651-EMC
                           Case 3:19-cv-07651-EMC Document 103 Filed 01/30/20 Page 2 of 2



                     1            Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,
                     2   associations of persons, firms, partnerships, corporations (including parent corporations) or other
                     3   entities (i) have a financial interest in the subject matter in controversy or in a party to the
                     4   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be
                     5   substantially affected by the outcome of this proceeding: IXI Mobile, Inc., corporate parent of IXI
                     6   Mobile (R&D) LTD.
                     7    Dated: January 30, 2020                            HOPKINS & CARLEY
                                                                             A Law Corporation
                     8

                     9
                                                                             By: /s/ John V. Picone III
                 10                                                             John V. Picone III
                                                                                Attorneys for Defendant
                 11                                                             IXI IP, LLC
                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW        614\3453635.1
      SAN JOSE
                          CERTIFICATE OF INTERESTED PARTIES AND ENTITIES                                          3:19-CV-07651-EMC
